Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 11/02/2021.
Claims 1, 12, 15, 16 and 20 are amended by the Applicants.
Claims 1 and 3-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Jianke Kang [Reg. 72,445] on 11/23/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend 1, 12, 15, 16, 20 and cancel claim 2 as follows.
1. 	(Currently Amended) 		An apparatus for an over the air (OTA) update for a vehicle, the apparatus comprising: 
a communication device configured to receive data for the OTA update of vehicle software from a server; 
a processor; and 

control background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer, 
determine whether the background transfer is possible in a present battery state for the expected time for the residual background transfer, [[and]] 
perform the background transfer when the background transfer is possible in the present battery state for the expected time for residual read-only memory (ROM) data transfer,
set a transmission rate based on the network load, 
control the background transfer based on the set transmission rate and a vehicle state, and 
receive data from a management controller to perform the OTA update.

2. 	(Cancelled)

12. 	(Currently Amended) 		The apparatus of claim 4, wherein the processor is configured to: 
determine 
determine whether the present battery state allows the background transfer for the expected time for the residual ROM data when the vehicle is in the IG ON.  


a processor executing program instructions stored on a non-transitory storage medium to cause the apparatus 
download data for the OTA update from a server; 
control background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer, 
set a transmission rate based on [[a]] the network load for the OTA update; [[and]] 
control background transfer based on the set transmission rate and a vehicle state; [[and]] 
a management controller to perform the OTA update; 
determine whether the background transfer is possible in a present battery state for the expected time for the residual background transfer; and 
perform the background transfer when the background transfer is possible in the present battery state for the expected time for residual read-only memory (ROM) data transfer.


16. 	(Currently Amended) 		A method for an over the air (OTA) update for a vehicle, the method comprising: 
determining at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer; and 

wherein the controlling background transfer for the OTA update further includes: 
determining whether the background transfer is possible in a present battery state for the expected time for the residual background transfer, [[and]] 
performing the background transfer when the background transfer is possible in the present battery state for the expected time for residual read-only memory (ROM) data transfer,
setting a transmission rate based on the network load, 
controlling the background transfer based on the set transmission rate and a vehicle state, and 
receiving data from a management controller to perform the OTA update.


20. 	(Currently Amended) 		The method of claim 18, wherein controlling the background transfer for the OTA update further comprises:
determining 
determining whether the present battery state allows the background transfer for the expected time for the residual ROM data when the vehicle is in an IG ON; and 
determining the network load when the background transfer is possible.
--END--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to an apparatus for Over the air (OTA) update for a vehicle and a method therefor, and more particularly to a background transfer technology for the OTA update for a vehicle. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…determine whether the background transfer is possible in a present battery state for the expected time for the residual background transfer,  perform the background transfer when the background transfer is possible in the present battery state for the expected time for residual read-only memory (ROM) data transfer, set a transmission rate based on the network load,  control the background transfer based on the set transmission rate and a vehicle state, and  receive data from a management controller to perform the OTA update” as recited in claim 1, “…download data for the OTA update from a server;  control background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer,  set a transmission rate based on the network load for the OTA update;   control background transfer based on the set transmission rate and a vehicle state; receive the data from a management controller to perform the OTA update;  determine whether the background transfer is possible in a present battery state for the expected time for the residual background transfer; and  perform the background transfer when the background transfer is possible in the present battery state for the expected time for residual read-only memory (ROM) data transfer” as recited in claim 15, “…determining whether the background transfer is possible in a present battery state for the expected time for the residual background transfer,   performing the background transfer when the background transfer is possible in the present battery state for the expected time for residual read-only memory (ROM) data transfer,  setting a transmission rate based on the network load, controlling the background transfer based on the set transmission rate and a vehicle state, and  receiving data from a management controller to perform the OTA update” as recited in claim 16. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 6334080 B1 discloses a vehicle control apparatus has a control unit for controlling an engine based on an engine control program and a control unit for controlling a transmission based on a transmission control program. The control units share a predetermined control data such as an engine rotation speed as a shared data. Forwarding a data from the control unit which provides the shared data to the control unit which receives the shared data is effected through shared memories provided separately from storage areas in which all the control data to be used by the control units in respective control operations are stored. Even if the system has different configurations, the addresses to be accessed for sharing the control data between the control units are the same so that the same control programs can be used.

US 10564954 B2 discloses a vehicle includes an onboard controller(s) coupled to a wireless transceiver, which are configured to connect to a remote server, and to respond to a remote software update message for a vehicle from the remote server(s). In response, the controller(s) download a software update to the vehicle from the remote server(s). The controller(s) are further configured to detect a vehicle idle state, to determine whether the vehicle is unattended, such that the software update may proceed. If the idle state is detected, and in response to the remote software update message, the controller(s) configure the vehicle to a program mode, having vehicle conditions that include key on, transmission in park, and engine off. If the program mode configurations are successful, then the controller(s) update and/or flash the downloaded updates to in-vehicle, onboard computer processing systems and controller(s), which may include for example an engine control unit (ECU), among others.

US 20210291900 A1 discloses a method for estimating a maximum safe articulation angle (.PHI.lim) to be used in reversing of a vehicle combination (1) comprising a towing vehicle (10) and at least one trailer (20), said method comprising: S1) providing a preset maximum safe articulation angle (.PHI.lim) for the towing vehicle (10) or the vehicle combination (1), S2) receiving a signal being indicative of an articulation angle (.PHI.) of the vehicle combination (1) during forward driving of the vehicle combination (1), and S3) updating the maximum safe articulation angle (Vim) when the articulation angle (.PHI.) of the vehicle combination (1) during forward driving is larger than the preset maximum safe articulation angle (.PHI.lim). The disclosure also relates to a method for reversing a vehicle combination (10), to a control unit (11), to a towing vehicle (10), to a computer program and to a computer readable medium. 

Changalvala, Raghu et al. discloses Deterministic perception of the surrounding environment is both crucial and a challenging task for autonomous vehicles. A wide range of sensors, including LiDAR, RADAR, cameras, and so on, are used to build the perception layer of an autonomous vehicle. Many interfaces, such as OBD-II, Wi-Fi, Bluetooth, cellular networks, etc., have been introduced in autonomous vehicles to control various functionalities, including V2X communications, over-the-air updates, security, remote vehicle-health monitoring, and so on. These interfaces are introducing new attack surfaces that can be exploited via external as well as internal attacks. Attackers have successfully demonstrated how to exploit these attack surfaces by crafting attack vectors to launch both insider and external attacks. The sensor and sensor data are also vulnerable to both external and insider attacks. Developing safeguards against these attacks is a steppingstone toward the design and development of reliable autonomous vehicles. For instance, failure to detect and localize sensor data tampering can result in an erroneous perception of the environment and lead to wrong path-planning and control decisions. In this paper, we propose a novel semi-fragile data hiding-based technique for real-time sensor data integrity verification and tamper detection and localization. Specially, the proposed data hiding-based method relies on 3-dimensional quantization index modulation (QIM)-based data hiding to insert a binary watermark into the LiDAR data at the sensing layer, which is used for integrity verification and tamper detection and localization at the decision-making unit, e.g., the advanced driver assistance system (ADAS). The performance of the proposed scheme is evaluated on a benchmarking LiDAR dataset. The impact of information hiding on the object-recognition algorithm is also evaluated. Experimental results indicate that the proposed method can 

Nilsson, Dennis K. et al. discloses an upcoming trend for automotive manufacturers is to perform remote diagnostics and firmware updates over the air, which allows identifying hardware problems and correction of software flaws with minimal customer inconvenience. These procedures require that the previously isolated in-vehicle network permits external communication, which introduces a number of security risks, e.g., cyberattack threats. In this paper, we identify cyberattack threats and classify the electronic control units (ECUs) in the in-vehicle network to assist in determining which ones to protect and restrict access to. We divide the ECUs into five categories: powertrain, vehicle safety, comfort, infotainment, and telematics. We then use four safety integrity levels to classify the ECU categories. Moreover, we define safety effect levels of security threats which are used to classify identified attacks in the remote diagnostics and firmware updates over the air procedures. The safety and security levels are combined to classify the ECU categories. From the results we conclude that ECU categories such as powertrain and vehicle safety require further protection prior to introducing remote connectivity. As a conclusion, we suggest that automotive manufacturers should emphasize security or restrict the remote diagnostics and firmware updates over the air procedures to certain ECUs.

Howden, James et al. discloses Over-the-air (OTA) update is a method for vehicle manufacturers to remotely distribute maintenance updates, performance, and feature enhancements through the vehicle’s lifespan. Recalls of vehicles cost the manufactures a lot of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193